       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    PECOS DIVISION

LARRY SANDERLIN, On Behalf of Himself
                                  §
and on Behalf of All Others Similarly
                                  §
Situated,                         §
                                  §
     Plaintiff,                   §
                                  §
v.                                §    Case No. 4:19-cv-00013
                                  §
ALPHA SERVICES, LLC,              §
                                  §    JURY TRIAL DEMANDED
     Defendant.                   §
                  DEFENDANT’S MOTION TO TRANSFER
                       TO FIRST-FILED COURT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Alpha Services, LLC (hereinafter referred to as “Defendant”

or “Alpha”) and respectfully files its Motion to Transfer this action to the Houston Division of

the Southern District of Texas (the “First-Filed Court”), pursuant to the First-Filed Rule. On its

face, Plaintiff Larry Sanderlin (hereinafter referred to as “Plaintiff” or “Sanderlin”), an Arkansas

resident, brings this later-filed suit which substantially overlaps with the First-Filed Suit in

Houston. Plaintiff seeks to represent a nationwide class of individuals nearly identical to the

class sought in the First-Filed Suit alleging the same violation by Alpha of the Fair Labor

Standards Act (hereinafter referred to as “FLSA”).          Defendant respectfully requests the

Honorable Court transfer this FLSA action to the Houston Division of the Southern District of

the Texas. In support of this Motion, Defendant would show the following:

                                      I. INTRODUCTION

         At issue is Plaintiff’s choice of venue in filing this action in the Pecos Division of the

Western District of Texas instead of the Houston Division of the Southern District of Texas,

where Alpha resides. Plaintiff sued Alpha under 29 U.S.C. § 216(b) alleging violations of the


4852-3828-6740v.1
       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 2 of 10



overtime provisions of the FLSA. Plaintiff resides in Hamburg, Arkansas, more than seven

hundred fifty (750) miles from the Pecos Division. See Doc. 1, Plaintiff’s Original Collective

Action Complaint, filed March 25, 2019. Alpha’s principal place of business is Cypress (Harris

County), Texas which is located within the territorial jurisdiction of the First-Filed Court.

         Plaintiff has alleged nearly identical violations of the FLSA by Alpha as those alleged in

Jason Smith v. Anadarko Petroleum Corporation and Alpha Services, LLC, Civil Action No.

4:19-cv-00589, filed February 20, 2019, in the United States District Court, Southern

District of Texas, Houston Division, assigned to the Honorable Judge Kenneth Hoyt

(hereinafter the “First-Filed Suit” or “Smith v. Alpha”). Both this action and the First-Filed Suit

involve allegations by inspectors employed by Alpha in Texas that they were improperly paid a

day rate wage with no overtime for hours worked greater than forty (40) per week within the

three years prior to filing suit, February 20, 2019 and March 25, 2019, respectively. This action

asserts claims against less defendants, not more than the First-Filed Suit. The named Plaintiff in

each action purports to represent alleged similarly situated individuals and seeks certification of

a collective action covering substantially the same factual and legal issues, with this suit alleging

fewer not more issues, and the proposed class definition in each case being nearly identical. The

cases involve the same key witnesses because the proposed class in this action is entirely

subsumed within the proposed class in the First-Filed Suit. Conceivably, should notice be issued

in both cases, the same putative class member could opt-in to either the First-Filed Suit, this

action, or both, leading to a potential myriad of conflicting rulings, confusion to the proposed

class, and harm to Alpha.

         Pursuant to the “first-to-file” or “first-filed” rule, this action should be transferred to the

Houston Division of the Southern District of Texas, because the claims substantially overlap,

                                                   2


4852-3828-6740v.1
       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 3 of 10



there is a likelihood of conflict if the two cases proceed, and the Houston Division is the most

convenient forum.

                    II. BACKGROUND FACTS AND PROCEDURAL HISTORY

A.       Alpha’s Operations.

         Alpha is a small family business founded in 2007 and headquartered in Cypress, Texas.

See ALPHA SERVICES LLC, https://www.alphaservicesllc.com, (last visited April 26, 2019).

Alpha serves the oil and gas industry by providing experienced employees who perform on-site

inspection, consulting and design services. Id. While Alpha has clients whose well-sites are

located in the Western District, Alpha resides in the Southern District.

B.       The First-Filed Suit.

         Jason Smith (“Smith”) filed suit against Alpha and its client Anadarko Petroleum

Corporation (“Anadarko”) in the Houston Division of the Southern District alleging violations of

the FLSA by Alpha and seeking to represent a putative class of individuals defined as follows:

         All inspectors and all other employees employed by Defendants during the last three
         years who were paid on a day rate basis or otherwise not paid proper overtime[.]

Smith v. Alpha, Doc. 1, Plaintiff’s Original Complaint, filed February 20, 2019 (attached as

Exhibit A) (emphasis added).

         Smith, a resident of West Monroe, Louisiana, alleges he performed work for Alpha at

Anadarko’s facilities in Kermit, Texas as an inspector between March 2016 and November 2018.

Id. Alpha filed its answer in that case on March 21, 2019. Smith v. Alpha, Doc. 8, Defendant

Alpha’s Answer to Plaintiff’s Original Complaint, filed March 21, 2019. In its early stages, the

Initial Pretrial and Scheduling Conference in the First-Filed Suit is set July 8th. No discovery

has taken place. On April 17th Alpha advised the First-Filed Court of this related action. See

Smith v. Alpha, Doc. 17, Notice of Related Case, filed April 17, 2019.
                                                 3


4852-3828-6740v.1
         Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 4 of 10



C.         Sanderlin’s Later-Filed Suit Substantially Overlaps With First-Filed Suit.

           More than a month after Smith filed suit in Houston, Sanderlin filed this FLSA action in

the Pecos Division of the Western District of Texas. Sanderlin does not reside within the

Western District but rather in Hamburg, Arkansas.                     Plaintiff’s Original Collective Action

Complaint, Doc. 1, filed March 25, 2019. Like Smith, Plaintiff alleges he was employed by

Alpha and performed work for Alpha in Texas 1 as an inspector. See id. Also like Smith,

Sanderlin seeks to represent a putative class of individuals who performed work for Alpha

defined as follows:

           All of Defendant’s current and former employees paid on a day rate basis without
           overtime pay during the three year period prior to the filing of this Complaint to the
           present.

Id. (emphasis added). Simply put, both Smith and Sanderlin seek to represent a nationwide class

of Alpha employees who performed work similar to the work each performed as an inspector in

Texas and who were paid a day rate within the three (3) years prior to February 20 and March

25, 2019, respectively.           The alleged similarly situated class proposed here is entirely

subsumed within the definition of the proposed class in the First-Filed Suit.

           Because Sanderlin’s claims and moreover the proposed class sought substantially overlap

with those in the First-Filed Suit, this action should be transferred to the Houston Division of the

Southern District of Texas, the jurisdiction first seized of these issues.

                                        III. LAW AND ARGUMENT

           Under the first-to-file rule, a federal court may decline to hear a case when an earlier-

filed case is pending in a different federal court which raises similar issues. Cadle Co. v.

Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th Cir. 1999)). The Fifth Circuit adheres to the


1
    Upon information and belief, Sanderlin performed work at an Anadarko facility at or near Kermit, Texas.
                                                           4


4852-3828-6740v.1
       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 5 of 10



general rule that the court in which an action is first filed is the appropriate court to determine

whether subsequently filed cases involving substantially similar issues should proceed. Sutter

Corp. v. P & P Indus., Inc., 125 F.3d 914, 920 (5th Cir. 1997). The first-to-file rule determines

not only which court may decide the merits of substantially similar cases, but also establishes

whether the second or later-filed suit must be dismissed, stayed or transferred and consolidated.

Id. “The concern manifestly is to avoid the waste of duplication, to avoid rulings which may

trench upon the authority of sister courts, and to avoid piecemeal resolution of issues that call for

a uniform result.” W. Gulf Mar. Ass’n v. ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th Cir.

1985).

A.       Sanderlin’s FLSA Claims Substantially Overlap with the First-Filed Suit.

         The rule applies where the later-filed action “substantially overlaps” with the first-filed

action. Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997). The cases need

not be exactly the same, and complete identities of parties is not required. Id. at 951. In

deciding if a substantial overlap exists, the Fifth Circuit has looked to whether the core issue is

the same in both cases or if much of the proof adduced would likely be identical. Int’l Fid. Ins.

Co. v. Sweet Little Mex. Corp., 665 F.3d 671, 678 (5th Cir. 2011). Here, both Smith and

Sanderlin allege to have been the victims of a common policy or plan by Alpha in violation

of the FLSA to wilfully deprive them of overtime owed. This core issue is subject to the

same if not identical proof and witnesses in both suits. At best, the First-Filed Suit involves

the possibility of additional witnesses and proof, not less or different witnesses or proof against

Alpha, on the issue of whether Anadarko who was not named in this suit was an additional

employer under the FLSA.



                                                  5


4852-3828-6740v.1
       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 6 of 10



B.       Alpha Need Only Show the Likelihood of Substantial Overlap to Invoke the First-
         Filed Rule.

         Where there is not complete overlap of parties, courts in the Fifth Circuit look to factors

such as the extent of overlap, the likelihood of conflict, and the comparative advantage and the

interest of each forum in resolving the dispute. Save Power Ltd., 121 F.3d at 951; Mann Mfg.,

Inc. v. Hortex Inc., 439 F.2d 403, 408 n.6 (5th Cir. 1971) (“regardless of whether or not the suits

here are identical, if they overlap on the substantive issues, the cases would be required to be

consolidated in New York, the jurisdiction first seized of the issues.”). To put it another way, in

applying the first-to-file rule, this Court must resolve two issues: “(1) are the two pending

actions so duplicative or do they involve substantially similar issues such that one court should

decide the subject matter of both actions; and (2) which of the two courts should take the case.”

Granado v. Quality Energy Servs., Civil Action No. SA-15-CV-1061-XR, 2016 U.S. Dist.

LEXIS 20060, at *3 (W.D. Tex. Feb. 18, 2016) (citing Tex. Instruments v. Micron

Semiconductor, 815 F. Supp. 994, 997 (E.D. Tex. 1993)). Generally, once the likelihood of

substantial overlap between the first-filed and later-filed suit has been demonstrated, the

correct course of action is to transfer the latter case to the first-filed court. Id. (citing Cadle,

174 F.3d at 606) (emphasis added). It is apparent from the face of the complaints that these two

cases should be decided in one court to avoid inconsistent outcomes and to preserve judicial

resources.

         All factors weigh in favor of transfer of this, the later-filed suit. Texas obviously has a

significant interest in resolving the dispute. However, the First-Filed Court has a better interest.

If Smith’s and Sanderlin’s allegations are to believed, Alpha, who resides in the Houston

Division of the Southern District, made a common decision or had a common policy which as

applied to each of them working in similar jobs and locations violated the FLSA. The likelihood
                                                6


4852-3828-6740v.1
       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 7 of 10



of conflict is high were the same alleged common decision or policy would be subject to scrutiny

in parallel proceedings in both the Southern and Western Districts. This Court should “exercise

care to avoid interference with [its sister court’s] affairs” to avoid rulings which may trench upon

the authority of the First-Filed Court as the piecemeal resolution of the core issues here, whether

or not Alpha had a common policy which violated the FLSA as to both Smith and Sanderlin,

calls for a uniform result. See Sweet Little Mex. Corp., 665 F.3d at 678.

C.       Texas Courts Routinely Apply First-To-File Rule In Dual FLSA Collective Actions.

         Courts in this and other Texas Districts “have routinely applied the first-filed rule in the

face of similar dual collective actions.” Granado, 2016 U.S. Dist. LEXIS 20060, at *5 (W.D.

Tex. Feb. 18, 2016) (collecting cases). Far more than a likelihood of substantial overlap, the

proposed classes in each case are nearly identical.        See id. (comparing the proposed class

definition and dual allegations of willful violations of the FLSA in each of two proposed

collective actions in finding substantial overlap); see also Guyton v. Legacy Pressure Control,

Inc., Civil Action No. SA-15-CV-1075-XR, 2016 U.S. Dist. LEXIS 137896, at *5 (W.D. Tex.

Oct. 4, 2016) (“In the FLSA collective action context, the First-to-File rule is often applied and is

particularly appropriate, but only in the face of competing collective actions.”). Certainly, there

could be little gained and much wasteful duplication in litigating two proposed collective actions

in two different Districts which allege the same common pay policy or decision as to those Smith

and Sanderlin have both alleged they are similarly situated. To be sure, Alpha would be forced

to expend significant resources in defending essentially the same allegations on two

simultaneous fronts. More importantly, because some if not all proposed class members could

potentially opt-in to the First-Filed Suit, this action, or both, the resources of both Districts would



                                                  7


4852-3828-6740v.1
       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 8 of 10



also be expended in the administration of competing collective actions involving the same

individuals and claims.

         This action should be transferred to Houston. It makes no difference that this action was

filed approximately one (1) month after the First-Filed Suit as a somewhat minimal difference in

filing time does not justify a deviation from the first-to-file rule, even where competing suits are

filed “almost simultaneously.” Twin City Ins. Co. v. Key Energy Servs., Inc., No. H-09-0352,

2009 U.S. Dist. LEXIS 46267, at *20 (S.D. Tex. June 2, 2009) (citing Eastman Med. Prods., Inc.

v. E.R. Squibb & Sons, Inc., 199 F. Supp. 2d 590, 595 (N.D. Tex. 2002) (“[a]lthough the ‘first to

file’ rule is pedestrian, its simplicity furthers comity between the courts and should not be

casually ignored.”)). In fact, the close in time but later filing here further justifies transfer as no

discovery has occurred in the First-Filed Suit.

D.       Alternatively, the First-Filed Court Should Decide Further Venue Challenges.

         Moreover, as there are no compelling circumstances undermining the appropriateness of

the transfer, this Court should exercise its discretion in applying the rule in this later-filed action

as a matter of sound judicial administration. See Save Power Ltd., 121 F.3d at 951. Should

Plaintiff argue against transfer because potential opt-ins may live or work in the Western

District, the Fifth Circuit has made clear that the first-filed court should make the determination

of proper venue under 28 U.S.C. § 1404(a). Sutter Corp., 125 F.3d at 920 (“the ‘first-to-file rule’

not only determines which court may decide the merits of substantially similar cases, but also

establishes which court may decide whether the second suit filed must be dismissed, stayed

or transferred and consolidated.”) (emphasis added); Tillery v. Higman Barge Lines, Inc., No.

2:14-CV-40, 2014 U.S. Dist. LEXIS 59042, at *7 (S.D. Tex. Apr. 29, 2014) (quoting W. Gulf

Maritime Ass’n, 751 F.2d at 730 ) (“the court with ‘prior jurisdiction over the common subject

                                                  8


4852-3828-6740v.1
       Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 9 of 10



matter’ should resolve all issues presented in related actions.”) (emphasis in original); Twin City

Ins. Co., 2009 U.S. Dist. LEXIS 46267, at *25 (S.D. Tex. June 2, 2009) (“If this court were to

evaluate the § 1404 (a) factors, i.e., make a determination as to whether ‘the convenience of

parties and witnesses’ and ‘the interest of justice’ favors venue in Houston, 28 U.S.C. § 1404 (a),

this court would find itself doing exactly what the first-to-file rule is designed to avoid.”). As

such, Alpha reserves its right to later challenge, if necessary, venue in this Court as an

inconvenient forum pursuant to 28 U.S.C. 1404(a).

                                      IV. CONCLUSION

         For these reasons, Defendant Alpha Services, LLC respectfully requests this Court, the

later-filed Court, transfer this action to the Houston Division of the Southern District of Texas,

the First-Filed Court. In the alternative, Defendant requests additional briefing regarding the

inconvenience of this forum pursuant to 28 U.S.C. 1404(a).

                                                     Respectfully Submitted,

                                                     MUNSCH, HARDT, KOPF & HARR, P.C.

                                                     By:     /s/ Amber L. Karns
                                                           Amber L. Karns
                                                           Texas Bar No. 24080669
                                                           MUNSCH HARDT KOPF & HARR, P.C.
                                                           700 Milam, Suite 2700
                                                           Houston, TX 77002
                                                           Tel: (713) 222-1470
                                                           Fax: (713) 222-1475
                                                           akarns@munsch.com

                                                           Daniel D. Pipitone*
                                                           Texas Bar No. 16024600
                                                           MUNSCH HARDT KOPF & HARR, P.C.
                                                           700 Milam Street, Suite 2700
                                                           Houston, Texas 77002
                                                           Tel: (713) 222-4060
                                                           Fax: (713) 222-5813
                                                           dpipitone@munsch.com
                                                9


4852-3828-6740v.1
      Case 4:19-cv-01760 Document 6 Filed on 04/27/19 in TXSD Page 10 of 10




                                                         *Pro Hac Vice Application will be
                                                         promptly filed

                             CERTIFICATE OF CONFERENCE

        I hereby certify that I attempted to contact Plaintiff’s counsel via phone and email on
April 26, 2019 regarding the foregoing, but he was unavailable. The undersigned will continue
to attempt to contact Plaintiff’s counsel and promptly update the Court should Plaintiff’s counsel
indicate he does not oppose this Motion or the relief requested herein.

                                                         /s/ Amber L. Karns
                                                         Amber L. Karns


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on all
counsel of record by means of ECF this 27th day of April, 2019.


                                                         /s/ Amber L. Karns
                                                         Amber L. Karns




                                               10


4852-3828-6740v.1
